THE HONORABLE JAl\/lES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

10

ll

12

13

14

15

16

17

18

19

20

21

22

AT 'SEATTLE

BOARD OF TRUSTEES OF THE
AUTOMOTIVE MACHINISTS PENSION

TRUST,

Plaintiff,
V.

ROSS ISLAND SAND AND GRAVEL
COMPANY, an Oreg.on Corporation,
Oregon Registration NO. 029100--16, WA
UBI No. 409004895, WA Contractor’s
Li`cense No. ROSSISG197LE,

Defendant.

No. 2:18~@v~00571_JLR

ORDER OF DEFAULT JUDGMENT
AGAINST ROSS ISLAND SAND AND
GRAVEL COMPANY

MSBDJ_

0

 

 

 

Ross leland Sand and Gravel Cornpany, defendant herein, having been served Via

process server on May 22, 2018; the defendant having failed to plead to otherwise defend

said action, the legal time for pleading or otherwise defending having expired and default of

the defendant having been duly entered according to law, upon the application of plaintiff,

judgment is hereby entered against said defendant pursuant to the prayer of plaintiffs

complaint

DEFAULT JUDGMENT - l
Cause No. 2;18-eV-00571-ILR

8200 548 tl1071204

radarsz RoTHwELL BARnow
a cououleN, P.s.
1325 FoUR'rH Ava., surrs 910
SEATI`LE, WA 93101
(206) 224-9900

ree»»

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Tl-IEREFORE, IT IS HEREBY ORDERED that plaintiff Board of Trustees of the
Automotive Machinists Pension Trust have a judgment for the delinquent payment of
contributions, liquidated darnages, interest, and attorney fees and costs for the period of
November 2017 through June 2018 to recover from defendant, Ross leland Sand and Gravel
Cornpany, the following arnounts: $73,853.75 in contributions, $16,852.40 in liquidated
damages, $3,251.50 in interest, $3,172.00 in attorney fees, and costs of $445.00, for a total
judgment of $97,574.65.

Post'-judgrnent interest shall accrue at the highest allowable interest rate per annum

l from date of entry of default judgrnent, until paid.

DONE IN OPEN COURT this QM °day of f 251 ireiggg ,`.2018

(\_M anita

Honor\ble Ja esL. Robart
U.S. District ourt Judge

Presented by:

/S/ Noelle E. Dwarzski
Noelle E. Dwarzski, WSBA #40041
MCKENZIE ROTHWELL BARLO.W
& COUGHRAN, P.S.
Attorneys for Plaintiff

DEFAULT JUDGN[ENT ~ 2

CauS€ NO. 22 18 ~CV-O(] 5 71 -JLR wmasz RUFHWELL sitme
a cononRAN, P.s`
1325 rounni Avn., Sun"F.slo
sEATrLE, wA 981'01

8200 548 1511071204 . (206) 224-9900

 

 

 

